Citation Nr: 9921831	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether an initial compensable evaluation for a left 
shoulder strain injury with impingement syndrome is 
warranted.

2.  Whether an initial compensable evaluation for a right 
shoulder strain injury with impingement syndrome is 
warranted.

3.  Whether an initial compensable evaluation for bilateral 
hearing loss is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1976 to June 
1996.  This appeal arises from an August 1996 rating decision 
of the Columbia, South Carolina, Regional Office (RO) which 
granted service connection for left and right shoulder 
disabilities and bilateral hearing loss.  These disorders 
were all evaluated as noncompensable.  The veteran appealed 
these initial evaluations.  

A hearing before the Board of Veterans' Appeals (Board) was 
held in April 1999 at the RO.  This hearing was conducted by 
Mr. Steven L. Cohn, a member of the Board, who was designated 
by the Chairman to conduct this hearing pursuant to 
38 U.S.C.A. § 7102(a) (West 1991).  Mr. Cohn will be 
rendering the final determination in this case.


REMAND

At his Board hearing in April 1999, the veteran testified 
that he was unable to do overhead work due, in part, to 
bilateral shoulder pain.  The veteran also reported that he 
experienced severe loss of motion in his shoulders during 
flare-ups after strenuous activity.  On the veteran's 
military retirement examination in April 1996, clinical 
evaluation of his upper extremities was reported to be 
normal.  It was also noted that the veteran complained of 
bilateral shoulder pain since 1995 which had been diagnosed 
as bilateral shoulder strain and that it was symptomatic.  He 
was given a VA general medical examination in August 1996.  
The veteran's complaints of shoulder pain and limitation of 
shoulder motion above his head were noted and bilateral 
shoulder impingement was diagnosed by way of history and 
chart review.  An evaluation of the nature and severity of 
his shoulder complains was not reflected in the report.  A VA 
examination to evaluate the actual level of bilateral 
shoulder disability is necessary prior to considering the 
veteran's rating claim.

The RO's attention is directed to the U. S. Court of Appeals 
for Veterans Claims (Court)(formerly known as the U. S. Court 
of Veterans Appeals prior to March 1, 1999), decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  In this decision, 
the Court held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) required the VA to obtain medical opinions on 
whether a joint's range of motion was limited by pain or 
whether a flare-up of pain would inhibit the veteran's 
ability to use the afflicted joints.  The VA is also required 
to obtain medical opinions on whether any weakness, 
incoordination, or fatigue has resulted from a service-
connected disability.  A review of the about noted 
examinations indicates that such medical opinions are not of 
record.  In order to obtain such medical opinions, another VA 
orthopedic examination should be obtained.

In addition, the veteran testified that, since service, he 
has had ongoing treatment of his bilateral shoulder 
disabilities at the Shaw Air Force Base Hospital.  He stated 
that he sought treatment when he had swelling and flare-ups.  
These medical records must be obtained for review by a VA 
examiner and adjudicators.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Regarding his bilateral hearing loss, the veteran claims he 
is entitled to a compensable rating and that his hearing 
disorder had become worse since his last VA audio examination 
in August 1996.  As the veteran has presented competent 
evidence that his service-connected hearing loss has worsened 
since his last VA examination, a new examination must be 
undertaken in order to rate the disorder in question.  In 
addition, the veteran testified that he had been forced to 
resign from a more lucrative position as a personnel manager 
at a warehouse because of problems with is hearing.  
Employment records concerning the loss of this job should be 
obtained.

The RO last adjudicated the veteran's claim for bilateral 
hearing loss in August 1996.  His disability was evaluated 
under the schedular criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6100.  The undersigned notes that the rating 
criteria for hearing loss were changed on June 10, 1999, 
including § 4.86, providing for Exceptional patterns of 
hearing impairment.  See 64 Fed. Reg. 25208 (May 11, 1999).  
Since the veteran had filed his claim prior to the effective 
date of the new rating criteria, the RO must evaluate the 
veteran's claim under both the old and new criteria.  A 
determination must be made determining which criteria are 
most favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The veteran also must be notified of 
both the old and new criteria and informed that he is 
entitled to the highest rating applicable under the set of 
criteria must favorable to him.  The RO's attention is also 
directed to the Court's recent decision in Rhodan v. West, 12 
Vet. App. 55 (1998), which held that a revised regulation 
does not allow for its retroactive application prior to its 
effective date.

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims.  Under the former, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period.  As the veteran has appealed the initial rating 
assigned, his claim is entitled to such consideration.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his bilateral shoulder 
disabilities and his bilateral hearing 
loss from June 1996 to the present time.  
We note that during his personal hearing 
he reported treatment at the hospital at 
Shaw Air Force Base.  The veteran should 
be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  Treatment records from 
any identified VA facility should also be 
obtained.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  The RO should 
specifically contact the U. S. Air Force 
hospital on Shaw Air Force Base, South 
Carolina, and request legible copies of 
all of the veteran's post-service medical 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should also contact the 
veteran and request that he provide the 
name and address of his former employer 
where he worked as a personnel manager at 
a warehouse.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any personnel/ medical 
records regarding his resignation due to 
hearing problems and any medical 
examination reports considered for his 
employment.  All material received from 
this request should be incorporated into 
the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic and audio 
examinations.  

a.  General Instructions.  The 
purpose of these examinations is to 
determine the current severity of 
the veteran's service-connected 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly 
set forth.  If the examiner is 
unable to form an opinion on any of 
the requested findings, he should 
note the reasons why such an opinion 
can not be made.  The claims folder 
must be made available to the 
examining physician prior to the 
examination so that he or she may 
review pertinent aspects of the 
veteran's medical history.  

b.  Orthopedic Examination.  The 
examiner should express opinions for 
the record on the following:

i)  What is the range of motion 
in each of the veteran's 
shoulder joints?  Is this joint 
ankylosed?  If so, at what 
degree is it ankylosed at?

ii)  Is there recurrent 
dislocation of either shoulder?  
If so, are there frequent or 
infrequent episodes of this 
dislocation?

iii)  Does either of the 
veteran's shoulders exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to any service-
connected disability?  If 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

iv)  Does pain on motion of 
either of the veteran's 
shoulders limit functional 
ability during flare-ups or 
when these joints are used 
repeatedly over a period of 
time?  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

v)  To what degree does the 
veteran's service-connected 
bilateral shoulder disabilities 
have an effect on his social 
and industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified. 

c.  Audio Examination.  Audiometry 
testing, with the rating code 
changes made available to the 
examiner, should be provided to the 
veteran.  The examiner should render 
an opinion as to what effect the 
service-connected disability has on 
the veteran's social and industrial 
adaptability and the basis for that 
opinion.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  

a.  Regarding the veteran's claims 
for compensable ratings for his 
bilateral shoulder disabilities, the 
RO's attention is directed to the 
decision of the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Therein, the Court held 
that ratings based on limitation of 
motion do not subsume 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid 
consideration of a higher rating 
based on greater limitation of 
motion due to pain on use, including 
during flare-ups.  

b.  If the determination on the 
issue of the rating for bilateral 
hearing loss remains adverse to the 
veteran, the RO should specifically 
cite the new regulations and 
criteria regarding this disorder, 
effective June 10, 1999.  The RO 
should also determine whether the 
prior regulations or the new 
regulations are the most favorable 
to the veteran.  This determination 
should be noted in any subsequently 
issued supplemental statement of the 
case (SSOC).

If the RO's decision on any of the issues 
on appeal remains adverse to the veteran, 
then a SSOC on those issues should be 
issued to the veteran.  The RO should 
consider whether staged ratings are 
warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


